- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of June, 2010 (Commission File No. 1-14862 ) BRASKEM S.A. (Exact Name as Specified in its Charter) N/A (Translation of registrant's name into English) Rua Eteno, 1561, Polo Petroquimico de Camacari Camacari, Bahia - CEP 42810-000 Brazil (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1). Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7). Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- . BRASKEM S.A. C.N.P.J. No. 42.150.391/0001-70 - NIRE 29300006939 A PUBLICLY HELD COMPANY CALL NOTICE EXTRAORDINARY GENERAL MEETING The shareholders of BRASKEM S.A. (Company) are hereby called to attend the Extraordinary General Meeting which will be held at the Companys headquarters located at Rua Eteno, 1.561, Pólo Petroquímico, in the Municipality of Camaçari, State of Bahia, on June 18, 2010, at 10:30 a.m., in order to deliberate on the following agenda: 1) Ratification of the appointment and hiring made by the Companys managers of specialized companies in charge of issuing appraisal reports on the economic value of the shares of Quattor Participações S.A. (Quattor) and of the Company and the appraisal report on the equity value of Quattor shares; 2) Review, discussion and deliberation regarding the Protocol and Justification of Merger of Quattor Shares by the Company and other documents related to the merger of shares and the subsequent transformation of Quattor into a wholly-owned subsidiary of the Company; 3) Deliberation about the proposal for the merger of shares and the subsequent increase of the Companys capital stock upon the issuance of new common shares ; and 4 ) Approval of the amendment in Article 4 of the Companys Bylaws regarding the increase in its capital stock . Camaçari/BA, June 01, 2010. Marcelo Bahia Odebrecht Chairman of the Board of Directors General Information : 1. The documents related to the subjects of the agenda were made available to the Companys shareholders under CVM Ruling No. 481/09 and may be accessed through CVMs website (www.cvm.gov.br), BM&FBOVESPAs website (www.bovespa.com.br), or the Companys website (www.braskem.com.br/ri). 2. The Companys Administration requests that the shareholders deliver to the Company, at least 72 hours prior to the date set for the Extraordinary General Meeting to take place, the following documents: (i) a voucher issued by the financial institution, depositary of the book-entry shares held thereby, up to 08 days before the date of the Extraordinary General Meeting; (ii) a power of attorney duly regulated pursuant to law, in the event of representation of the shareholder, with the grantors certified signature; and/or (iii) as regards the shareholders that are part of the fungible custody of registered shares, a statement containing the respective ownership interest, issued by the relevant body. The shareholder or its legal representative shall attend the Extraordinary General Meeting carrying the proper identity documents. 3. In view of the Health, Security and Environment Rules (SSMA) in force at the Companys headquarters, which establish the guidelines to control the access and circulation of persons and vehicles, in the internal and external areas of the headquarters, the shareholders, as well as their legal representatives at the Meeting convened herein, are requested to attend the meeting at least 30 minutes before the time of beginning of the Meeting, seeking to assure compliance with the basic instructions training procedures of SSMA in effect at the Company, which are available for consultation at its headquarters. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:June 04 , 2010 BRASKEM S.A. By: /s/ Marcela Aparecida Drehmer Andrade Name: Marcela Aparecida Drehmer Andrade Title: Chief Financial Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates offuture economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will actually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
